Title: To Thomas Jefferson from Robert Mills, 20 December 1805
From: Mills, Robert
To: Jefferson, Thomas


                  
                     Charleston. S.C. Decr. 20th. 1805.
                  
                  When I had the honor of waiting upon Mr. Jefferson last, and delivering a letter, which was put into my hands by a Gentleman of Newcastle Del., it was my earnest wish to make some observations relative to the subject of that letter, but a consciousness of something of presumption seem’d to take away the ability from my tongue—I would now beg leave to communicate them, tho’ yet impressed with the same disposition, and would desire your indulgence, and partiality.—
                  Mr. Ruth who has solicited the office of Surveyor at Newcastle is a gentleman whose character is unimpeachable, and whose circumstances are such as to make the attainment of this situation an object of much importance—he has a large family to support, without possessing the necessary means—From my knowledge of him, for upwards of two years past, I have witnessed his exertions to accomplish the support of his family, and I know of no one in that town of equal, nay of inferior, abilities whose necessities call more for your humane partiality than his.—The motives by which I am actuated in thus writing are Gratitude & humanity—Gratitude—for I have experienced when a stranger at Newcastle, much friendly attention from Mr. Ruth.—humanity—What I have observed above suffices. Relying on your indulgence towards me, which I in the beginning solicited, in thus presuming to address you, I will conclude with a renewal of the sincere dictates of my heart, that every blessing of heaven may attend you through life, and in death.—
                  With sentements of gratitude & respect
                  
                     Robt. Mills
                     
                  
               